DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/2021 has been entered.
 Response to Amendment
The amendments filed 3/12/2021 have been accepted. Claims 1-14 are still pending. Claim 1 is amended. 
Claim Objections
Claim 1 objected to because of the following informalities:  claim 1 contains the term “guest machine” and the element “one or more computing resources of a guest machine”.  While not rising to the level of indefiniteness the two elements do raise some ambiguity that could rise to the level of indefiniteness depending on how the claims are amended going forward. First the term “guest machine” is stated in the specification as being a virtual machine (Paragraphs [0014], [0018], [0029], [0031], and [0034]-[0035]) which while defined, can give question as to what is meant by it in the claims as virtual machines is already a term used and the guest machine is stated as being related to the one or more VMs. Since a guest machine is a virtual machine it will be interpreted as one of the one or more VMs that is already established in the 
Secondly, while not rising to the level of indefiniteness, the "one or more computing resources of a guest machine" introduces ambiguity in the claim as it is unclear what these resources are and how they are intended to relate to the guest machine. Possible interpretations include: the computing resources being physical hardware resources that are allocated, assigned, or under the control of the guest machine; the computing resources are the defined virtual memory needs of the guest machine; the computing resources are the virtual machine specifications (i.e. processing capabilities, etc.) of the guest machine; etc. Clarification of the relationship between the computing resources to the guest machine and the definition of what constitutes the computing resources is required.  For the purpose of examination, the Examiner interprets this element to be the computing resources that are need by the guest machine (as discussed in Paragraph [0033] of the specification).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8, 9, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsirkin (US PGPub 2019/0370044).
Regarding claim 1, Tsirkin teaches a method comprising: establishing one or more virtual machines (VMs) by a hypervisor of a storage system (Paragraph [0024], states that a host computer can run virtual machines using a hypervisor), wherein the storage system is communicatively coupled to one or more host systems (Fig. 7 and Paragraph [0061], [0065]-[0068], show and describe various embodiments of the system that can exist all of which include a memory/storage system coupled to host system), and allocating virtual memory to each of the one or more VMs (Paragraph [0024], states the hypervisor can abstract the physical layer (make a virtual representation of it) and present it to the virtual machines. This includes virtual memory. Paragraph [0025], states that there can be a memory management component that is used to manage the memory allocated to the virtual machines. This is also seen in Paragraphs [0037]-[0038]), wherein the virtual memory corresponds to non-volatile (NV) memory of a global memory of the storage system (Paragraph [0023], shows that the virtual memory is mapped to corresponding physical memory), and the allocation of virtual memory includes determining one or more computing resources of a guest machine related to the one or more VMs and allocating the virtual memory based on the determined one or more computing resources (Paragraph [0059]-[0060], states that a virtual machine (guest machine related to the one or more VMs) can send a request for allocation of one or multiple memory pages (determining one or more computing resources). Once the hypervisor has received the request it can allocate the portion(s) of the memory page to the virtual machine for executing an application).
Regarding claim 2, Tsirkin teaches all the limitations of claim 1. Tsirkin further teaches wherein the NV memory includes one or more of: read-only memory, flash memory, and ferroelectric random-access memory (RAM) (Paragraph [0020], states that the memory can be read-only memory).
Regarding claim 5, Tsirkin teaches all the limitations of claim 1. Tsirkin further teaches wherein allocating the NV memory includes identifying blocks of NV memory of the global memory available for allocation to the one or more VMs (Paragraph [0029]-[0030], states that memory pages can be freed/released/deallocated by a guest but still belong to the virtual machine meaning it had to be allocated by the hypervisor which acts as the in-between for the actual physical hardware and the virtual layer and that there are mechanisms for identifying unused pages of memory. One of ordinary skill would recognize that the identification of unallocated pages would be needed when the hypervisor was assigning memory to the virtual machines so as to ensure no two virtual machines had control over the same resources. The presence of dedicated address spaces for the guest OSs also illustrates that the memory is partitioned in this manner). 
Regarding claims 8, 9, and, 12, claims 8, 9, and 12 are the apparatus claims associated with claims 1, 2, and 5. Since Tsirkin teaches all the limitations of claims 1, 2, and 5 and further teaches at least on processor (Fig. 3), it also teaches .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3, 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin in view of Knowles et al. (US PGPub 2011/0138147, hereafter referred to as Knowles).
Regarding claim 3, Tsirkin teaches all the limitations to claim 1. Tsirkin does not teach wherein allocating NV memory includes: determining a profile of a guest user operating at least one of the VMs via an external computing device, and allocating the NV memory based on the determined profile.
Knowles teaches determining a profile of a guest user operating at least one of the VMs via an external computing device, and allocating the NV memory based on the determined profile (Paragraphs [0095]-[0097], describe the memory profile of a virtual machine which is used to determine the amount of physical memory to allocate. Fig. 3A shows the guest OS (guest user) that runs on the virtual machines and as the purpose of the VM is to run the guest OS the profile is related to the needs of the guest and its associated VM. Paragraph [0087] states that the profile can be stored in a database that is accessible by the virtual machine and Fig. 1A and Paragraphs [0019]-[0025] show that the system can be comprised of a network connecting client devices to server devices, meaning it is possible that the profile can come via an external device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tsirkin to use the memory profiles as taught in Knowles so as to reduce the memory footprint of a virtual machine (Knowles, Paragraph [0002]).
Regarding claim 4, Tsirkin and Knowles teach all the limitations of claim 3. Knowles further teaches wherein allocating the NV memory includes determining an amount of NV memory to allocate the at least one of the VMs operated by the guest user based on the determined profile (Paragraphs [0095]-[0097], as stated in the rejection to claim 3, the purpose of the memory profiles is to determine the amount of physical memory to allocate to a virtual machine). The combination of and reason for combining are the same as those given in claim 3.
Regarding claims 10 and 11, claims 10 and 11 are the apparatus claims associated with claims 3 and 4. Since Tsirkin and Knowles teach all the limitations of claims 3 and 4 and Tsirkin further teaches at least on processor (Fig. 3), it also teaches all the limitations of claims 10 and 11; therefore the rejections to claims 3 and 4 also apply to claims 10 and 11.

Claim 6, 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin in view of Kung et al. (US PGPub 2018/0074863, hereafter referred to as Kung).
Regarding claim 6, Tsirkin teaches all the limitations to claim 5. Tsirkin does not teach wherein the blocks of NV memory include non-contiguous blocks of NV memory of the global memory.
Kung teaches wherein the blocks of NV memory include non-contiguous blocks of NV memory of the global memory (Paragraph [0002], states that systems can map a contiguous range of virtual memory to a scattered range of physical memory). Since both Tsirkin and Kung teach mapping virtual memory to physical memory it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the mapping of Tsirkin for that of Kung to obtain the predictable result of the blocks of NV memory include non-contiguous blocks of NV memory of the global memory.
Regarding claim 7, Tsirkin and Kung teach all the limitations of claim 5. Kung further teaches further comprising representing the non- contiguous blocks of NV memory as a contiguous block of virtual NV memory to the one or more VMs (Paragraph [0002], as stated in the rejection to claim 6). The combination of and reason for combining are the same as those given in claim 6.
Regarding claims 13 and 14, claims 13 and 14 are the apparatus claims associated with claims 6 and 7. Since Tsirkin and Kung teach all the limitations of claims 6 and 7 and Tsirkin further teaches at least on processor (Fig. 3), it also teaches all the limitations of claims 13 and 14; therefore the rejections to claims 6 and 7 also apply to claims 13 and 14.


Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered but they are not persuasive. The applicant argues that Tsirkin does not teach the amended limitations to claim 1. The examiner respectfully disagrees. As stated in the rejection to claim 1, in Paragraphs [0059] and [0060], the virtual machine can request additional memory pages by asking the hypervisor, which constitutes the determining step as it is not stated in the independent claim specifically how the “determining” is done (it is later elaborated on more in dependent claims 3 and 4, but that detail is not present in claim 1). Once this happens the hypervisor can allocate the one or more portions of the page to the virtual machine for use (allocation based on the determination). Therefore Tsirkin does teach the amended limitations and the rejections still hold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132